       Case 1:20-cv-01124-JCH-CG Document 18 Filed 03/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO
RONALD STORMS,

                     Plaintiff,

v.                                                             No. CV 20-1124 JCH/CG

ANDREW M. SAUL,
Commissioner of the
Social Security Administration,

                     Defendant.


              ORDER QUASHING ORDER TO SHOW CAUSE AND
     GRANTING MOTION TO EXTEND TIME TO FILE ADMINISTRATIVE RECORD

       THIS MATTER is before the Court on Defendant Commissioner Andrew Saul’s

Unopposed Motion for Leave to File Motion for Extension Out of Time (the “Motion”),

(Doc. 17), filed March 8, 2021. The Court, having reviewed the Motion and noting it is

unopposed, finds the Motion is well-taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until May 7, 2021, to

file the Electronic Certified Administrative Record and Answer to Plaintiff’s Complaint.

       IT IS FURTHER ORDERED that the Court’s Order to Show Cause, (Doc. 15),

filed March 4, 2021, is hereby QUASHED.

       IT IS SO ORDERED.


                                   ____________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
